         Case 1:21-mc-00003-GMH Document 3 Filed 02/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 In Re the Application of the Fund for
 Protection of Investor Rights in Foreign
 States Pursuant to 28 U.S.C. § 1782 for an
 Order Granting Leave to Obtain Discovery             Case No.: 1:21-mc-00003-GMH
 for Use in a Foreign Proceeding




   THE FUND FOR PROTECTION OF INVESTOR RIGHTS IN FOREIGN STATES’
           RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE

       The Fund for Protection of Investor Rights in Foreign States (“Applicant”), respectfully

submits this Response to the Court’s Order to Show Cause, (ECF No.2).

       On January 6, 2021, Applicant filed before the Court an ex parte application for an order

permitting it to obtain discovery pursuant to 28 U.S.C. § 1782 (“Application”) from Mr.

Mindaugas Leika (“Mr. Leika”), a resident of the District of Columbia. On February 2, 2021, the

Court issued an Order to Show Cause, (ECF No.2), requiring Petitioner to state why the Court

should consider the pending petition ex parte—particularly in light of Chief Judge Howell’s order

in In re Application of Hulley Enters. Ltd., Misc. Action No. 17-1466, ECF No. 5 (“Hulley Order”).

       Applicant filed its Application on the understanding that “[d]istrict courts are generally

authorized to review section 1782 applications ex parte” and that this practice is “justified by the

fact that the parties [from whom discovery is sought] will be given adequate notice of any

discovery taken pursuant to the request and will then have the opportunity to move to quash the

discovery or to participate in it.” See, e.g., In re De Leon, No. 19-mc-0197 (TSC), 2020 U.S. Dist.

LEXIS 37270, at *8 (D.D.C. Mar. 4, 2020) (quoting In re Letter of Request from Sup. Ct. of Hong

Kong, 138 F.R.D. 27, 32 n.6 (S.D.N.Y. 1991)) (considering the 1782 application ex parte on that

basis alone).
          Case 1:21-mc-00003-GMH Document 3 Filed 02/12/21 Page 2 of 2




        That said, in light of the Court’s concern to “acclerat[e] identification of grounds for

objection . . . [and to] facilitate full and fair consideration of both th[e] Court’s authority, under 28

U.S.C. § 1782, to issue the requested subpoenas and the factors identified by the Supreme Court

governing the exercise of discretion to do so” as reflected in the Order to Show Case, (ECF No. 2

at 1) (quoting Hulley Order), Applicant has no objection to following Judge Howell’s procedure

in that matter.

        If, as in Hulley, the Court were to issue an order setting a briefing schedule, Applicant will

serve that order, along with the underlying Application and supporting materials, on Mr. Leika.

Applicant notes that in Hulley, the Court gave the subpoena recipient two weeks to oppose the

application and one week for the applicant to file a response thereafter. Hulley Order at 4. A

proposed Order is attached for the Court’s consideration.

 Dated: February 12, 2021                         Respectfully submitted,




                                                  ALSTON & BIRD LLP
                                                  Alexander A. Yanos
                                                  Carlos Ramos-Mrosovsky
                                                  90 Park Avenue
                                                  New York, NY 10016
                                                  Telephone: 212-210-9400
                                                  Facsimile: 212-210-9444
                                                  alex.yanos@alston.com
                                                  carlos.ramos-mrosovsky@alston.com

                                                  Counsel for Applicant, Fund for the Protection of
                                                  Investor Rights in Foreign States




                                                   2
